COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                 No. 08-19-00151-CR
  In Re: The State of Texas,                     §
                                                           AN ORIGINAL PROCEEDING
                        Relator.                 §
                                                                  IN MANDAMUS
                                                 §

                                                 §

                                                 §
                                           ORDER

       The Court GRANTS the Real Party in Interest third motion for extension of time within

which to file the response to Petition for Writ of Mandamus until November 11, 2019. NO

FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE REAL PARTY IN

INTEREST’S RESPONSE TO PETITION FOR WRIT OF MANDAMUS WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Daniel Marquez, attorney for the real party in interest,

prepare the response to petition for writ of mandamus and forward the same to this Court on or

before November 11, 2019.


       IT IS SO ORDERED this 23rdday of October, 2019.


                               PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.